FILED
                            NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-30298

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00034-SEH

  v.
                                                 MEMORANDUM *
ROBERT DONALD AHENAKEW,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Robert Donald Ahenakew appeals from the district court’s judgment and

challenges the 41-month sentence imposed following his guilty-plea conviction for

burglary, in violation of 18 U.S.C. § 1153(a); and Mont. Code Ann. § 45-6-204(1).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ahenakew contends that the district court erred by imposing a two-level

enhancement under U.S.S.G. § 2B2.1(b)(4) because it was not reasonably

foreseeable that Ahenakew’s codefendant would possess a dangerous weapon. We

review for clear error a district court’s determination that acts by others were

reasonably foreseeable for purpose of imposing a dangerous weapon enhancement,

see United States v. Lavender, 224 F.3d 939, 941-42 (9th Cir. 2000), and find

none. The record, which indicated that Ahenakew knew that his codefendant

always carried a knife, supports the district court’s conclusion that it was

reasonably foreseeable that Ahenakew’s codefendant would possess a knife at the

time of the burglary. See Lavender, 224 F.3d at 942; U.S.S.G. § 1B1.3(a)(1).

      AFFIRMED.




                                           2                                       12-30298